UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-7339



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


JOSEPH MONROE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:94-cr-00041-nkm-4)


Submitted:   August 19, 2008              Decided:   September 8, 2008


Before MOTZ and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Vacated and remanded with instructions by unpublished per curiam
opinion.


Joseph Monroe, Appellant Pro Se. Julie C. Dudley, Assistant United
States Attorney, Roanoke, Virginia; Jean Barrett Hudson, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph Monroe appeals the district court’s order denying

his motion to reconsider the 360-month sentence imposed after a

jury convicted him in 1995 of drug-related offenses.               Because the

motion to reconsider attacked the validity of his sentence rather

than any alleged defect in the collateral review process, the

motion amounted to a successive motion under 28 U.S.C. § 2255

(2000), that the district court lacked jurisdiction to consider.*

See United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003);

see   also    Gonzalez   v.    Crosby,      545   U.S.   524,    530-32    (2005)

(explaining differentiation between true motion filed pursuant to

Fed. R. Civ. P. 60(b), and unauthorized successive habeas corpus

petition).     Accordingly, we vacate the court’s order and remand

with instructions to dismiss Monroe’s motion to reconsider for lack

of jurisdiction.      See Winestock, 340 F.3d at 208-09.

             We deny Monroe’s motion to appoint counsel and motion to

remand for resentencing.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the     court   and    argument    would    not     aid   the

decisional process.

                                 VACATED AND REMANDED WITH INSTRUCTIONS




      *
      Monroe may file in the district court a motion to reduce his
sentence under 18 U.S.C.A. § 3582(c) (West 2000 & Supp. 2008).

                                       2